        8:18-cv-01976-TMC        Date Filed 11/19/18     Entry Number 15        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISIONS



Adlife Marketing & Communications
Company, Inc.
                                                           C.A. No.: 8:18-cv-01976-TMC
                    Plaintiff,

vs.

Quality Foods of Anderson, S.C., Inc.,

                    Defendant.

Quality Foods of Anderson, S.C., Inc.,
                                                        THIRD-PARTY DEFENDANT
                    Third-Party Plaintiff,           GANNETT CO., INC.’S ANSWERS TO
                                                            LOCAL RULE 26.01
vs.                                                        INTERROGATORIES

Gannett Company, Inc., d/b/a Anderson
Independent    Mail,     and     Mainstreet
Newspapers, Inc., d/b/a Main Street News,

                    Third-Party Defendants.



       Third-Party Defendant Gannett Co., Inc.1 (“Gannett”) hereby responds to Local Rule
26.01 Interrogatories as follows:

      A.     State the full name, address, and telephone number of all persons or legal entities
who may have a subrogation interest in each claim and state the basis and extent of that interest.

                RESPONSE: Gannett is not aware of any such person or entity at this time.

         B.     As to each claim, state whether it should be tried jury or nonjury and why.



1
     Gannett has been erroneously sued herein as “Gannett Company, Inc., d/b/a Anderson
    Independent Mail.” The corporate entity which operates the Anderson Independent Mail is
    Scripps NP Operating, LLC.
         8:18-cv-01976-TMC       Date Filed 11/19/18      Entry Number 15         Page 2 of 3




               RESPONSE: Gannett requests a jury trial, as the claims assert causes of

action at law as to which there are issues of fact, and to which Gannett is entitled to a jury

trial.

        C.     State whether the party submitting these responses is a publicly-owned company
and separately identify, (1) any parent corporation and any publicly-held corporation owning ten
percent (10%) or more of the party’s stock; (2) each publicly-owned company of which it is a
parent; and (3) each publicly-owned company in which the party owns ten percent (10%) or
more of the outstanding shares.

               RESPONSE: Gannett is a publicly traded company.                   It has no parent

corporation and none of Gannett’s subsidiaries is publicly traded. Black Rock, Inc., a

publicly traded company, owns ten percent or more of Gannett’s stock. Gannett does not

own ten percent or more of any publicly traded company.

        D.     State the basis for asserting the claim in the division in which it was filed (or the
basis of any challenge to the appropriateness of the division). See Local Civil Rule 3.01 (D.S.C.).

               RESPONSE: Plaintiff filed the underlying action in this division, and

defendant brought Gannett in via a third-party complaint. Gannett does not challenge the

appropriateness of this division.

        E.      Is this action related in whole or in part to any other matter filed in this district,
whether civil or criminal? If so, provide, (1) a short caption and the full case number of the
related action; (2) an explanation of how the matters are related; and (3) a statement of the status
of the related action; and (3) a statement of the status of the related action. Counsel should
disclose any cases that may be related regardless of whether they are still pending. Whether
cases are related such that they should be assigned to a single judge will be determined by the
Clerk of Court based on a determination of whether the cases arise from the same or identical
transactions, happenings, or events; involve the identical parties or property; or for any other
reason would entail substantial duplication of labor if heard by different judges.

               RESPONSE: None known.

        (F)    [Defendants only.] If the defendant is improperly identified, give the proper
identification and state whether counsel will accept service of an amended summons and
pleading reflecting the correct identification.




                                                  2
      8:18-cv-01976-TMC        Date Filed 11/19/18      Entry Number 15       Page 3 of 3




              RESPONSE: Gannett has been erroneously sued herein as “Gannett

Company, Inc., d/b/a Anderson Independent Mail.” The corporate entity which operates

the Anderson Independent Mail is Scripps NP Operating, LLC. Counsel will accept service

of an amended summons and pleading reflecting the correct identification.

               (G)    [Defendants only.] If you contend that some other person or legal entity
is, in whole or in part, liable to you or the party asserting a claim against you in this matter,
identify such person or entity and describe the basis of their liability.

              RESPONSE: None known at this time.

                                        Respectfully submitted,

                                        WYCHE, P.A.

                                        s/ Wallace K. Lightsey
                                        Wallace K. Lightsey (D.S.C. Id. No. 1037)
                                        Meliah Bowers Jefferson (D.S.C. Id. No. 10018)
                                        Post Office Box 728
                                        Greenville, SC 29602-0728
                                        Telephone: (864) 242-8200
                                        E-mail:     wlightsey@wyche.com

                                        ATTORNEYS FOR THIRD-PARTY DEFENDANT
                                        GANNETT CO., INC.
 Date: November 19, 2018




                                                3
